 1 THE FOX LAW CORPORATION, INC.
   Steven R. Fox, SBN 138808
 2 17835 Ventura Blvd., Suite 306
   Encino, CA 91316
 3 (818)774-3545; FAX (818)774-3707
 4   Attorneys for Debtor-in-Possession
 5
 6
 7
 8                        UNITED STATES BANKRUPTCY COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                             SAN FRANCISCO DIVISION
11   In re                                Case No. 20-30095
12                                        Chapter 11
13   Douce France,
                                          DEBTOR’S ORIGINAL CHAPTER 11
14                                        PLAN
                 Debtor
15                                        Date: to be set
                                          Time:
16                                        Ctrm:

17
18
19
20
21
22
23
24
25
26
27
28
 1                                           TABLE OF CONTENTS
 2                                         ARTICLE I.
 3                           DEFINITIONS AND EXPLANATION OF TERMS

 4        A. Definitions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 5        B. Other Terms. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 6                                              ARTICLE II.
                      SUMMARY OF THE PLAN OF REORGANIZATION
 7        A.    What Creditors and Interest Holders Will Receive Under The Proposed
 8              Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 9        B.    Unclassified Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
                1.      Administrative Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
10              2.      Court Approval of Fees Required . . . . . . . . . . . . . . . . . . . . . 2
11              3.      Other Administrative Claims . . . . . . . . . . . . . . . . . . . . . . . . 2
12              4.      Priority Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
                5.      Claims Entitled to Priority §507(a)(8) . . . . . . . . . . . . . . . . . . . 3
13        C.    Classified Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
14              1.      Claim of Secured Creditor . . . . . . . . . . . . . . . . . . . . . . . . . . 3
15              2.      Class of General Unsecured Claims . . . . . . . . . . . . . . . . . . . 5
                3.      Class of Insider General Unsecured Claims . . . . . . . . . . . . . 5
16              4.      Classes of Interest Holders . . . . . . . . . . . . . . . . . . . . . . . . . . 6
17                                              ARTICLE III.
18                                    TREATMENT OF CLAIMS
          A.    Treatment of Unimpaired Claims . . . . . . . . . . . . . . . . . . . . . . . . . . 7
19        B.    Treatment of Impaired Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
20                                              ARTICLE IV.
21                                   EFFECTUATING THE PLAN
          A.    Funding for the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
22        B     Post-Confirmation Management. . . . . . . . . . . . . . . . . . . . . . . . . . . 7
23        C.    Disbursing Agent. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
24                                              ARTICLE V.
                          CASH NECESSARY ON EFFECTIVE DATE
25   ............................................................ 7
26                                              ARTICLE VI.
27                              TAX CONSEQUENCES OF PLAN
     ............................................................ 8
28
                                                            i
 1                                                       ARTICLE VII.
 2                              ALLOWED CLAIMS AND DISPUTED CLAIMS,
                                 DOCUMENTS AND UNCLAIMED PROPERTY
 3            A.       Allowed and Disputed Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 4            B.       Payments to Holders of General Unsecured Claims . . . . . . . . . . . . . 8
 5            C.       Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
              D.       Unclaimed Property. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 6                                                      ARTICLE VIII.
 7                         EXECUTORY CONTRACTS AND UNEXPIRED LEASES
 8   ............................................................ 9
                                                         ARTICLE IX.
 9               PENDING AND THREATENED LEGAL PROCEDURES AND CLAIMS
10            A.       Claims Against the Debtor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
11            B.       Pending and Anticipated Litigation Against Third Parties . . . . . . . . . 9
                                                          ARTICLE X.
12                                          ACCEPTANCE OF THE PLAN
13            A.       Time and Place of the Confirmation Hearing . . . . . . . . . . . . . . . . 10
14            B.       Deadline for Voting for Or Against the Plan . . . . . . . . . . . . . . . . . 10
              C.       Deadline for Objecting to The Confirmation of the Plan. . . . . . . . . 10
15            D.       Identity of Person to Contact for More Information on the Plan . . . . 10
16            E.       Who May Object to Confirmation Of the Plan. . . . . . . . . . . . . . . . 10
17            F.       Who May Vote to Accept/Reject The Plan . . . . . . . . . . . . . . . . . . . 11
              G.       What is an Allowed Claim/Interest . . . . . . . . . . . . . . . . . . . . . . . . 11
18            H.       What is an Impaired Claim/Interest . . . . . . . . . . . . . . . . . . . . . . . 11
19            I.       Who Is Not Entitled to Vote . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
20            J.       Who Can Vote in More Than One Class . . . . . . . . . . . . . . . . . . . . 12
              K.       Votes Necessary to Confirm the Plan . . . . . . . . . . . . . . . . . . . . . . 12
21            L.       Votes Necessary for a Class to Accept the Plan . . . . . . . . . . . . . . . 13
22            M.       Treatment of Nonaccepting Classes . . . . . . . . . . . . . . . . . . . . . . . 13
23                                                       ARTICLE XI.
                         Post-Discharge Temporary Injunction For Equity Holders
24                                  and Officers, Directors and Shareholders
25   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
26                                                       ARTICLE XII.
                                                    The Equity Auction
27            A.       Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
28
                                                               ii
 1       B.     Who May Bid? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 2       C.     Binding the Purchaser to the Plan’s Terms . . . . . . . . . . . . . . . . . . 16
         D.     Auction Procedures; Opening Bid; Overbids . . . . . . . . . . . . . . . . 16
 3       E.     Proof of Ability to Bid and to Overbid . . . . . . . . . . . . . . . . . . . . . 18
 4       F.     Timing Requirements For Winning Bidder and Back Up
 5              Bidder; Penalty for Failure to Perform . . . . . . . . . . . . . . . . . . . . . 18
         G.     Obtaining Further Information About the Equity Auction . . . . . . . . 18
 6       H.     What is Being Purchased; Application of Winning Bid to Administrative
 7              Claims, Priority Claims and Then to the Plan Projections . . . . . . . . 19
 8                                           ARTICLE XIII.
                         EFFECT OF CONFIRMATION OF PLAN
 9       A.     Discharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
10       B.     Revesting of Property in the Debtor . . . . . . . . . . . . . . . . . . . . . . . 19
11       C.     Modification of Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
         D.     Quarterly Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
12       E.     Post-Confirmation Conversion/Dismissal . . . . . . . . . . . . . . . . . . . 20
13       F.     Final Decree . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
14       G.     Valuation of Debtor’s Assets; Releases of Security Interests . . . . . . 21
         H.     Waiver . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
15       I.     General Settlement of Claims and Interests . . . . . . . . . . . . . . . . . 22
16       J.     Corporate Action . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
17       K.     Amendments to Claims On or after the Effective Date . . . . . . . . . . 22
         L.     Discharge of Claims and Termination of Interests . . . . . . . . . . . . . 23
18
19
20 Note: The Effective Date shall be 30 days following entry of an order confirming
21       the Plan unless the Debtor elects an earlier date.
22
23 Note: The Plan provides for a Temporary Post-Discharge Injunction
24
25
26
27
28
                                                      iii
 1                                        ARTICLE I.
 2                                    INTRODUCTION
 3        The document you are reading is the Debtor’s Original Plan (the “Plan”). It
 4 is accompanied by the Debtor’s Original Disclosure Statement (“Disclosure
 5 Statement”). Please read this document and the Disclosure Statement carefully. All
 6 references in the Plan to exhibits refers to exhibits that are attached to the
 7 Disclosure Statement.
 8        Definitions that are applicable in the Plan are found in the Appendix which
 9 follows the Plan. All terms not defined in the Appendix shall have the meanings
10 given to them by the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure
11 or the Local Bankruptcy Rules of the Northern District of California.
12                                        ARTICLE II.
13                           THE PLAN OF REORGANIZATION
14 A.     What Creditors and Interest Holders Will Receive Under The Proposed Plan
15        As required by the Code, the Plan classifies claims and interests in different
16 classes according to their right to priority. The Plan states if each class of claims or
17 interests is impaired or unimpaired. The Plan states each class’ treatment.
18        Exhibit “A” to the Disclosure Statement is the Debtor’s projection during the
19 plan term with creditors’ payments. Below is a summary of payments to creditors.
20 B.     Unclassified Claims
21        Certain types of claims are not placed into voting classes; they are not
22 classified. They are not considered impaired and do not vote on the Plan, as they
23 are automatically entitled to specific treatment provided for them in the Bankruptcy
24 Code. As such, the Proponent has not placed the following claims in a class.
25        1.     Administrative Expenses
26        Administrative expenses are claims for costs or expenses of administering the
27 case, allowable under §507(a)(1). All administrative claims be paid on the Effective
28 Date of the Plan, unless a claimant agrees to a different treatment.

                                               1
 1        The following chart lists all of the Debtor’s § 507(a)(1) administrative claims
 2 and their treatment under the Plan.
 3
               Name             Amount Owed                       Treatment
 4
     The Fox Law                $60,000         Paid in equal installments of $6,000 in
 5   Corporation, Inc.          (estimated)     months 1 to 10.
     Bankruptcy Court Clerk's   $500            Paid in full on the Effective Date if owed.
 6   Fees
 7   Office of the U. S.        $1,625          Paid in full on the Effective Date if owed.
     Trustee 1                  (estimated)
 8   SEE FOOTNOTE

 9                              TOTAL           $8,125

10        2.      Court Approval of Fees Required:
11        The Court must rule on all fees listed in this chart before the fees will be
12 owed. For all fees except Clerk’s Office fees and U.S. Trustee’s fees, the
13 professional must file and serve a fee application and the Court must rule on it.
14 Only those fees the Court allows will be required to be paid under this Plan.
15        The Debtor will need to pay $8,125 in administrative claims on the Effective
16 Date. Counsel has agreed to be paid over time. In exchange, Douce will not seek
17 to close the case until counsel’s fees have been paid in full as allowed.
18        3.      Priority Tax Claims
19        Priority tax claims are certain unsecured income, employment and other
20 taxes described by §507(a)(8) which requires each holder of such this priority tax
21 claim receive the present value of the claim in deferred cash payments, over a
22 period not exceeding five years from the date the bankruptcy petition was filed.
23
24
25
26
27
           1
                   Post-confirmation, the Debtor will pay U.S.T. quarterly fees as they
28                 come due until entry of the final decree.

                                               2
 1   Class No.            Description      Impaired                     Treatment

 2      N/A      Franchise Tax Board       n/a            Pymt interval: lump sum
                                                          Pymt amt/interval $1,640.73
 3               •Total Claim Amount:                     Balloon pymt       None
                 $1,640.73                                Begin date         M1
 4               •Priority Claim Amount:                  End date            M1
                 $1,640.73                                Interest rate %     N/a
 5               •(Per POC No. 8)                         Total payout        $1,640.73
                 •Claim based on failure
 6               to file tax return for
                 12/2019 and for
 7               12/2020
 8      N/A      I.R.S.                    n/a            Pymt interval:    Lump sum
                                                          Pymt amt/interval $2,907.47
 9               •Scheduled Amount: $0                    Balloon pymt      None
                 •Claim Amount:                           Begin date        M1
10               $2,907.47 (POC # 7):                     End date          M1
                 •Total Priority Claim                    Interest rate %   N/A
11               Amount: $2,907.47                        Total payout      $2,907.47
                 •Type of Tax and
12               Assessment Date: FICA,                   (Debtor believes its former payroll
                 1st Q. 2020                              company paid this tax and will
13                                                        investigate.)

14          4.     Other Priority Claims
15          The Debtor believes that it has no priority claims under §507(a)(3) - (a)(7).
16 C.       Classified Claims and Interests
17          1.     Class of Secured Claim
18          A secured claim is secured by liens on estate property. The senior secured
19 creditor is Heritage Bank of Commerce, has the earliest filed financing statement.
20 Susquehanna Salt Lake and Channel Partners Capital both recorded later financing
21 statements. Douce’s assets at liquidation are worth $60,858 and in reorganization,
22 $120,000. Only Heritage Bank’s claim is secured.
23          All creditors asserting secured claims, other than Heritage Bank shall, within
24 30 days of the entry of the confirmation order, provide releases of their security
25 interests to the Debtor in a form ready to record. The failure to do so constitute a
26 material breach of the Plan.
27
28

                                                      3
 1   Class           Description         Insider   Impaired                    Treatment
 2   No.

       1      Secured claim of:           No       Yes.       On Secured Claim. §1111(b)
 3
              Name = Heritage                                 Bank’s secured claim to be $120,000,
              Bank of Commerce                     Yes.       amortized over 20 years, all due and
 4
                                                              payable at the end of 10 years from the
              Collateral description:              Creditor   Effective Date.
 5
              Substantially all of the             is not     •Monthly payment amount: $1,022.48
              Debtor’s assets except               being      •Beginning Date: Month 1
 6
              vehicles.                            paid in    •Interest Rate: 8.25%
                                                   full per   •Balloon Payment: End of year 10
 7
              •Collateral value =                  the        •Amortization over 20 years
              $120,000 - per                       terms of
 8
              agreement with Bank                  its        On Unsecured Claim. §1111(b)
              •Proof of Claim                      contract   Unsecured claim to be $236,298.48,
 9
              Amount: $389,269.03                  with the   paid over 20 years at $984.58/mo. At
              •Portion of claim                    Debtor.    end of year 10 following Effective Date,
10
              secured: $120,000                               Debtor to pay a balloon payment to pay
              •Scheduled amount:                              all monies then due on the unsecured
11
              $388,264.17                                     claim.
                                                              •Monthly payment amount: $984.58
12
              NOTE: Heritage Bank                             •Beginning Date: Month 1
              has elected the                                 •Interest Rate: N/A
13
              §1111(b) election. Its                          •Balloon Payment: End of year 10
              secured and unsecured
14
              treatments have been                            If claimant seeks to add attorneys’ fees
              negotiated and are                              or any other charges other than
15
              detailed in this                                principal and interest to its claim, then
              treatment box.                                  the Court must approve the fee request
16
                                                              and their reasonableness (and/or any
                                                              other charges) with a motion seeking
17
                                                              approval filed no later than 60 days
                                                              following entry of the order confirming
18
                                                              this Plan. Failure to seek such review
                                                              shall constitute a waiver of all such fees
19
                                                              and or other charges. The Debtor
                                                              believes that this creditor is not entitled
20
                                                              to add attorneys’ fees to its claim
                                                              because the claim is under-secured and
21
                                                              because of the §1111(b) election.
22           Except as to Heritage Bank of Commerce’s recorded security interest, all

23 financing statements, liens, pledges, deeds of trust or other security interests against
24 any property of the Estate or the Debtor shall be fully released and discharged. All
25 right, title, and interest of any holder of such interests shall revert to the
26 Reorganized Debtor.
27           2.    Class of General Unsecured Claim

28           General unsecured claims are unsecured claims not entitled to priority under

                                                          4
 1 §507. The following chart identifies their treatment. Exhibit “H" (a listing of claims)
 2 has information about each of these claims and Exhibit “A” (the plan payment
 3 projections) has further information concerning their payment.
 4         This is a pot plan. Creditors will receive a pro-rata share of a fund totaling
 5 $23,755.78 created by Debtor's payment of $439.92 per month for 54 months
 6 starting at month 7 of the Plan. Pro-rata means the entire amount of the fund
 7 divided by the entire amount owed to creditors with allowed claims in this class.
 8
     CLASS     DESCRIPTION    IMPAIRED                            TREATMENT
 9                              (Y/N)

10     2      General         Class is     • Pymt interval         = Monthly
              unsecured       impaired     • Pymt amt/interval     =$446.45/mo
11            claims:         as its       • Begin date            =M7
                              claims are   • End date              =M60
12            Total claims    not being    • Interest rate %       = 0%
              scheduled:      paid         • Total payout          = $23,755.78
13            $279,177.17     pursuant     • Total payout %        = See below
                              to the
14            Total proofs    terms of     THIS IS A POT PLAN. The Debtor estimates it will pay
              of claims       any          10% of all claims. However, the failure to pay 10% to
15            filed:          contracts.   Class 2 members shall not constitute a default under
              $84,332.67                   the Plan. Claims may come in higher than anticipated.
16                                         A creditor may file what is called a “rejection claim”
              Reconciled                   which may lower the percentage. A creditor may
17            amount of                    attempt to add legal fees or other charges. The Debtor
              claims                       is paying a stated amount of money only. 10% may
18            (Considering                 not be the actual percentage paid.
              scheduled
19            claims and                   If any unsecured creditor adds attorneys' fees or other
              claims filed:                charges other than principal and interest to a claim,
20            $237,557.84                  then the claimant must, within 60 days following the
                                           Effective Date, file a motion to have the fees or other
21                                         charges allowed by the Court. Prior to allowance, the
                                           Court must rule on the reasonableness of the attorneys'
22                                         fees and/or any other charges. The failure to timely
                                           seek this judicial review shall constitute a waiver of all
23                                         such fees and or other charges.

24         3. Class of General Unsecured Claims - Insider

25         General unsecured insider claims are unsecured claims not entitled to priority

26 under §507(a). An insider is a person with a close relationship with the debtor,
27 other than a creditor-debtor relationship.
28

                                                  5
 1
     CLASS              DESCRIPTION                  IMPAIRED                     TREATMENT
 2   #                                                 (Y/N)

 3   4         Joanne Ferreira for monies            Yes              $100 in month 60.
               provided to the Debtor.
 4
               Scheduled amount $152,457.78
 5
 6        4. Class of Interest Holders
 7        Interest holders are the parties who hold ownership interest in the Debtor.

 8 The following chart identifies the Plan's treatment of the class of interest holders.
 9
     CLASS #     DESCRIPTION        IMPAIRED                               TREATMENT
10                                    (Y/N)
     5          Mauro/Joanne      If the                 If Class 2 votes to accept the Plan, the Interests
11              Ferreira,         unsecured              of this Class shall be treated as follows: The
                holders of        creditor class         Interest Holders will contribute new value of
12              100% of the       votes to accept        $20,000 to the Plan and in exchange receive
                Debtor’s          the plan, then         the equity Interests in the Reorganized Debtor.
13              equity.           the Ferreiras          The new value monies shall be transferred to
                                  equity claim is        Debtor’s counsel’s client trust account not less
14                                unimpaired.            than 10 days prior to the date set for the
                                                         confirmation hearing.
15                                If the
                                  unsecured              If on the other hand, unsecured creditors vote
16                                class votes to         to reject the Plan and the Court determines
                                  reject the Plan,       that as a result of such rejection, their
17                                then the               treatment does not comply with the absolute
                                  Ferreiras              priority rule, then the prepetition Interests in
18                                equity claim is        the Debtor will be cancelled and the
                                  impaired.              Reorganized Debtor’s Interests will be sold at
19                                                       an Equity Auction whose rules are described
                                                         infra. Proceeds of the Equity Auction will be
20                                                       paid pro rata first to Administrative Claims,
                                                         next to priority tax claims, and then at the
21                                                       Purchaser’s discretion. Whomever the
                                                         Purchaser and/or its Owner turn out to be,
22                                                       they shall take no draws or equity distributions
                                                         until all monetary obligations under this Plan
23                                                       have been fulfilled.
24                                                       Notwithstanding who obtains the equity in the
                                                         Reorganized Debtor the equity shall not fully
25                                                       vest in the Purchaser(s) until after 2 years of
                                                         payments under the Plan to holders of
26                                                       unsecured creditors have been made.
27
28

                                                     6
 1                                       ARTICLE III.
 2                               TREATMENT OF CLAIMS
 3        A.    Treatment of Unimpaired Claims
 4        unimpaired claims shall receive the treatment described above.
 5        B.    Treatment of Impaired Claims
 6        Impaired claims shall receive the treatment described above.
 7                                       ARTICLE IV
 8                              EFFECTUATING THE PLAN
 9        A.    Funding for the Plan
10        The Plan will be funded by the Debtor’s business operations. The Debtor’s
11 business operations, including funds on hand at the Effective Date and an infusion
12 of new monies, are described in the Disclosure Statement.
13        The Debtor does not intend to sell any assets in order to fund the Plan. Post-
14 confirmation, with Heritage Bank’s consent, the Debtor intends to sell excess
15 equipment and pay proceeds (net of any brokerage charges) to the Bank that shall
16 reduce the principal balance of the secured claim by the amount of proceeds paid.
17        B.    Post-Confirmation Management
18        Mauro Ferreira will be Douce’s president and will operate its business. He
19 will take the draw specified in the Disclosure Statement and in the Projections.
20        C.    Disbursing Agent
21        Mauro Ferreira shall act as the disbursing agent for the purpose of making
22 all distributions provided for under the Plan. He shall serve without bond and shall
23 receive no compensation for these services.
24                                       ARTICLE V
25                       CASH NECESSARY ON EFFECTIVE DATE
26        All cash necessary on the Effective Date to fund distribution to unclassified
27 claims, shall be available in a sufficient amount to fund the payments.
28

                                              7
 1                                        ARTICLE VI
 2                            TAX CONSEQUENCES OF PLAN
 3        The Disclosure Statement contains a discussion of potential tax consequences
 4 that may arise from confirmation. Please refer to that discussion.
 5                                       ARTICLE VII
 6                     ALLOWED CLAIMS AND DISPUTED CLAIMS,
 7                     DOCUMENTS AND UNCLAIMED PROPERTY
 8        A.    Allowed and Disputed Claims
 9        Allowed Claims are those defined in §§502 and 1111 of the Code consisting
10 of those claims that are undisputed or to which disputes have been resolved either
11 by the Bankruptcy Court or by agreement between Debtor and the claimant.
12        THERE MAY BE CLAIMS WHICH THE DEBTOR MAY DISPUTE AND THE
13 READER SHOULD BE ADVISED THAT THE AMOUNT OF EACH CREDITOR'S CLAIM
14 OR THE ENTIRE CLAIM MAY BE DISPUTED AFTER CONFIRMATION OF THIS PLAN.
15        All objections to claims or interests will be filed no later then the deadline
16 permitted under the Bankruptcy Code.
17        B.    Payments to Holders of General Unsecured Claims
18        If, after the first payment or distribution to a holder of a Disputed Claim and
19 such claimant becomes an unsecured non priority claimant or within thirty (30) days
20 of the entry of a Final Order allowing such claim, the holder of such claim will
21 receive from the Disbursing Agent a Pro Rata payment of its unsecured claim which
22 equals the Pro Rata payments previously made to holders of unsecured claims.
23        C.    Documents
24        On the Effective Date, or as soon as practicable thereafter, and if applicable,
25 the Debtor will deliver to the holders of Allowed Claims impaired by this Plan, any
26 promissory note(s), security agreement(s), or perfection document(s) to which this
27 Plan entitles such holders. In the absence of a timely objection, the distribution of
28 such documents shall be deemed to be in compliance with the Plan.

                                               8
 1        D.      Unclaimed Property
 2        Any distributions made by the Disbursing Agent pursuant to the Plan which
 3 are returned to the Disbursing Agent for any reason whatsoever will be deposited in
 4 an interest-bearing escrow account by the Disbursing Agent. At any time, upon the
 5 presentation by a holder of an Allowed Claim of identification which satisfies the
 6 Disbursing Agent, in his sole and absolute discretion, that funds are held for such
 7 presenter's benefit, the Disbursing Agent shall release such funds to such presenter.
 8 Ownership of any such returned funds which are not claimed within six months
 9 shall vest in the reorganized Debtor.
10                                      ARTICLE VIII.
11                  EXECUTORY CONTRACTS AND UNEXPIRED LEASES
12        All executory contracts and unexpired leases not already expressly assumed
13 or rejected by the Debtor by the Confirmation Hearing shall be rejected by the
14 Debtor on the Effective Date.
15        The Debtor assumes only those lease(s) listed in the Disclosure Statement to
16 be assumed. All other executory contracts and leases are rejected.
17        The Court shall retain jurisdiction to approve Debtor's rejection of unexpired
18 leases or executory contracts. Any claim for damages or other claims by parties to
19 such rejected contracts or leases shall be included in the unsecured non-priority
20 class and the bar date for filing a proof of claim with respect to such rejection
21 damages shall be thirty (30) days after the entry of the Confirmation Order.
22                                        ARTICLE IX.
23             PENDING AND THREATENED LEGAL PROCEDURES AND CLAIMS
24        A.      Claims Against the Debtor
25        See the Disclosure Statement.
26        B.      Pending and Anticipated Litigation Against Third Parties
27        No litigation is pending or anticipated. The Disclosure Statement describes
28 any potential litigation which it may bring. The Reorganized Debtor will hold the

                                              9
 1 right under the Plan to initiate and prosecute any of Debtor's claims against third
 2 parties not released under this Plan including any preferential transfer or fraudulent
 3 conveyance claims. The Bankruptcy Court shall retain jurisdiction over these
 4 actions to the fullest extent permitted under the Code and case law.
 5                                         ARTICLE X.
 6                                 ACCEPTANCE OF PLAN
 7        A.     Time and Place of the Confirmation Hearing
 8        The hearing where the Court will determine whether or not to confirm the
 9 Plan will take place on ______________, 2020, at __:00 _.m., in Courtroom ___,
10 16th Floor, U.S. Bankruptcy Court, 450 Golden Gate Ave. San Francisco.
11        B.     Deadline for Voting for or Against the Plan
12        If you are entitled to vote, it is in your best interest to timely vote on the
13 enclosed ballot and return the ballot to:
14               The Fox Law Corporation
15               17835 Ventura Blvd., Suite 306
16               Encino, CA 91316
17        Your ballot must be received by __________, 2020, by 5:00 p.m. local time
18 or it will not be counted.
19        C.     Deadline for Objecting to the Confirmation of the Plan
20        Objections to the confirmation of the Plan must be filed with the Court and
21 served upon the Debtor's counsel by ______________.
22        D.     Identity of Person to Contact for More Information on the Plan
23        Any interested party desiring further information about the Plan should
24 contact his/her/its own attorney.
25        E.     Who May Object to Confirmation of the Plan
26        Any party in interest may object to the confirmation of the Plan, but as
27 explained below not everyone is entitled to vote to accept or reject the Plan.
28

                                               10
 1        F.     Who May Vote to Accept/Reject the Plan
 2        A creditor or interest holder has a right to vote for or against the Plan if that
 3 creditor or interest holder has a claim which is both (1) allowed or allowed for
 4 voting purposes and (2) classified in an impaired class.
 5        G.     What Is an Allowed Claim/Interest
 6        A creditor or interest holder must first have an allowed claim or interest to
 7 have the right to vote. Generally, any proof of claim or interest will be allowed,
 8 unless a party in interest brings a motion objecting to the claim. When an
 9 objection to a claim or interest is filed, the creditor or interest holder holding the
10 claim or interest cannot vote unless the Court, after notice and hearing, either
11 overrules the objection or allows the claim or interest for voting purposes.
12        The bar date for filing a proof of claim for claims other than tax claims and
13 other certain claims was May 26, 2020. A creditor or interest holder may have an
14 allowed claim or interest even if a proof of claim or interest was not timely filed. A
15 claim is deemed allowed if (1) it is scheduled on the Debtor's schedules and such
16 claim is not scheduled as disputed, contingent, or unliquidated, and (2) no party in
17 interest has objected to the claim. An interest is deemed allowed if it is scheduled
18 and no party in interest has objected to the interest. The Disclosure Statement
19 shows how the Debtor has characterized your claim or interest.
20        If your claim was scheduled as dispute, contingent or unliquidated and you
21 did not file a proof of claim, then you will have no distribution under the Plan and
22 your claim will be discharged.
23        H.     What Is an Impaired Claim/Interest
24        As noted above, an allowed claim or interest only has the right to vote if it is
25 in a class that is impaired under the Plan. A class is impaired if the Plan alters the
26 legal, equitable, or contractual rights of the members of that class. For example, a
27 class comprised of general unsecured claims is impaired if the Plan fails to pay the
28 members of that class 100% of what they are owed.

                                               11
 1        In this case, the Proponent believes all classes are impaired. They are
 2 entitled to vote for or against plan confirmation. Holders of claims in these classes
 3 are entitled to vote to accept or reject the Plan. They are impaired because these
 4 claims are being paid out over time, without interest, and/or are not being paid in
 5 full. Parties who dispute the Proponent's characterization of their claim or interest
 6 as being impaired or unimpaired may file an objection to the Plan contending that
 7 the Proponent has incorrectly characterized the class.
 8        I.     Who Is Not Entitled to Vote
 9        The following four types of claims are not entitled to vote: (1) claims that
10 have been disallowed; (2) claims in unimpaired classes; (3) certain claims entitled
11 to priority pursuant to Code §507(a)(1) through (7); and (4) claims in classes that
12 do not receive or retain any value under the Plan. Claims in unimpaired classes
13 are not entitled to vote because such classes are deemed to have accepted the
14 Plan. Claims entitled to priority pursuant to Code §507(a) are not entitled to vote
15 because such claims are not placed in classes and they are required to receive
16 certain treatment specified by the Code. Claims in classes that do not receive or
17 retain any value under the Plan do not vote because such classes are deemed to
18 have rejected the Plan. Even if your claim is of the type described above, you may
19 still have a right to object to the confirmation of the plan.
20        J.     Who Can Vote in More Than One Class
21        A creditor whose claim has been allowed in part as a secured claim and in
22 part as an unsecured claim is entitled to accept or reject a Plan in both capacities
23 by casting one ballot for the secured part of the claim (if impaired) and another
24 ballot for the unsecured claim.
25        K.     Votes Necessary to Confirm the Plan
26        If impaired classes exist, the Court cannot confirm the Plan unless (1) at least
27 one impaired class has accepted the Plan without counting the votes of any insiders
28 in that class, and (2) all impaired classes have voted to accept the Plan, unless the

                                               12
 1 Plan is eligible to be confirmed by "cramdown" on non-accepting classes, as
 2 discussed later.
 3        L.     Votes Necessary for a Class to Accept the Plan
 4        A class of claims is considered to have accepted the Plan when more than
 5 one-half (½) in number and at least two-thirds (2/3) in dollar amount of the claims
 6 which actually voted, vote in favor of the Plan. A class of interests is considered to
 7 have "accepted" the Plan when at least two-thirds (2/3) in amount of the interest-
 8 holders of such class which actually voted, vote to accept the Plan.
 9        M.     Treatment of Non-accepting Classes
10        Even if only one of the impaired classes votes to accept the proposed Plan,
11 the Court may still confirm the Plan if it treats the non-accepting class(es) as
12 required by §1129 of the Code. It has a series of requirements with which the Plan
13 must comply with in order to be approved. The various requirements include: the
14 plan complies with applicable provisions of the Code; the plan has been proposed
15 in good faith; with respect to each impaired class of claims, each holder of claim in
16 such class has accepted the plan or will receive value that is not less than the
17 amount that such holder would have received if the Debtor was liquidated in
18 chapter 7; as to the classes, each class votes to accept the plan or said class is not
19 impaired under the plan; specific treatment of administrative claims; that at least
20 one class of claims that is impaired under the plan has accepted the plan; and
21 confirmation of the plan is not likely to be followed by Debtor’s liquidation.
22        If all of the elements required by §1129(a) are met (other than the
23 requirement that each class has accepted the plan or is not impaired under the
24 plan §1128(a)(8)), the Debtor may request that the Court confirm the plan if the
25 plan does not discriminate unfairly, and is fair and equitable, with respect to each
26 class of claims that is impaired and has not accepted the plan. §1129(b). The
27 condition that a plan be fair and equitable with respect to an unsecured class
28 includes the following requirements: each holder of a claim in the class will receive,

                                              13
 1 as of the Effective Date, property or monies equal to the allowed amount of the
 2 claim, or no monies will be paid to junior claimants and/or interest holders will not
 3 retain any interest(s) under the plan. Confirming the Plan without acceptance of all
 4 impaired classes is called a "cramdown." All claims except those held by
 5 administrative claimants can be crammed down.
 6                                       ARTICLE XI.
 7                Post-Discharge Temporary Injunction For Equity Holders
 8                       and Officers, Directors and Shareholders
 9        The order confirming the Plan shall act as a temporary injunction restraining
10 any creditor, party-in-interest or any third party from pursuing any officer, director,
11 shareholder, employee, managing person or responsible person of the Debtor (the
12 “enjoinees”) on account of any pre-bankruptcy claim where both the Debtor had
13 liability and an enjoinee also has liability of any nature. Claims which arose during
14 this case or after are not within the scope of the injunction.
15        Upon confirmation of the Plan, all creditors of Debtor shall be temporarily
16 enjoined from proceeding against any enjoinee, individually, or in their official
17 capacities, for the collection of all or any portion of their claims. This temporary
18 injunction will remain in effect during the Plan term.
19        Should the Debtor be in default under the Plan to a creditor and if that
20 violation remains uncured for a period of 30 days after receipt by the Debtor of
21 written notice from the party affected by such violation, the affected party may file a
22 declaration of default as to the particular debtor and, if the Debtor does not file an
23 opposition within 20 calendar days, then the creditor may upload an order
24 dissolving the temporary injunction but only as to the affected party. The
25 Bankruptcy Court shall have exclusive jurisdiction to extinguish or modify the
26 temporary injunction. The Debtor may seek to continue or revive the injunction.
27        To the extent they may have any liability, all enjoinees shall not be
28 discharged or released from any liability for such claims and debts under the Plan.

                                              14
 1 However, absent a further order of the Court, the exclusive remedy for payment of
 2 any claim or debt shall be payment through the Plan. The temporary injunction is
 3 not meant to discharge any third party’s liabilities.
 4        The injunction applies to the individual person and also to their assets both
 5 real property and personal property.
 6        Section §105(a) permits the approval of the temporary injunction during the
 7 time plan payments are being made especially where, as here, the injunction is an
 8 essential means to implement the Plan (§123(a)(5)), the injunction confers material
 9 benefits on the Debtor's estate, the injunction is in the best interest of the vast
10 majority of the creditors, the estate and the equity interest holders, and issuing the
11 injunction will be instrumental in promoting plan feasibility.
12        The order shall contain findings the Court has the jurisdiction to issue the
13 injunction, that it is consistent with §§105, 524(e), 1123(a)(5) and 1129 of the
14 Code, and issuing the injunction is in the best interests of all parties in interest.
15                                        ARTICLE XII.
16                                    The Equity Auction
17 A.     Introduction
18        If unsecured creditors vote to reject the Plan and the Court determines that as
19 a result of such rejection the Plan, but for this section, does not comply with the
20 absolute priority rule, then the interests in the Debtor will be cancelled and the
21 interests of the Reorganized Debtor will be sold at an Equity Auction as described
22 below.
23        Notwithstanding anything else, the proceeds of the Equity Auction will be
24 paid pro rata first on account of administrative claims, next to priority claims, then
25 to plan payments and last, pursuant to the discretion of the Purchaser of the interest
26 in the Reorganized Debtor.
27        The successful Purchaser and any individual that owns or controls the
28 Purchaser (“Owner”) must apply all revenues of the Reorganized Debtor to satisfy

                                               15
 1 all of the Plan obligations of the Reorganized Debtor as and when set forth in this
 2 Plan (including the payment of all claims identified in the Plan, all operating
 3 expenses identified in the projections attached as Exhibit A), and the Purchaser and
 4 its Owner shall take no draws or equity distributions, beyond those identified in the
 5 Disclosure Statement and in the Projections until all obligations under this Plan have
 6 been fulfilled by the Reorganized Debtor.
 7 B.     Who May Bid?
 8        In the event of an Equity Auction, only qualified bidders may bid in the Equity
 9 Auction. To qualify for bidding, any person wanting to bid must demonstrate to
10 Debtor’s counsel (1) knowledge and experience in Debtor’s industry and (2) the
11 financial ability to meet all requirements of the Reorganized Debtor under this Plan.
12 The Debtor’s present Interest Holders are automatically deemed a qualified bidder.
13 C.     Binding the Purchaser to the Plan’s Terms.
14        The Purchaser and its Owners will be bound by this Plan to use all revenues
15 of Debtor to make all payments required under this Plan and to perform all other
16 obligations of the Reorganized Debtor before taking any draw or equity distribution
17 beyond those identified in the Projections. If a Purchaser or its Owner sells the
18 Reorganized Debtor’s assets other than in the ordinary course of business, then the
19 Purchaser and its Owner must invest sufficient monies into the Reorganized Debtor
20 to, at that time, pay all claims provided for in the Plan in one lump sum.
21 D.     Auction Procedures; Opening Bid; Overbids
22        If the Equity Auction occurs, then the Debtor shall sell the equity Interests in
23 Reorganized Debtor in accordance with the following procedures: Within ten
24 Business Days after Debtor learns that unsecured creditors voted to reject the Plan,
25 the Debtor shall hire financial consultants to market the equity Interests in
26 Reorganized Debtor, subject to Court authorization;
27        1.    Debtor’s financial consultants shall have 30 calendar days after
28              retention and Court authorization to market the equity Interests

                                                  16
 1              (“Marketing Period”). The Marketing Period can be extended if the
 2              financial consultants, in their reasonable discretion, and in
 3              consultation with Debtor’s counsel, believe that additional time is
 4              needed to market the equity Interest;
 5        2.    The Debtor shall schedule an auction sale of the equity Interests (the
 6              “Equity Auction”) at 9:00 a.m. no earlier than five Business Days
 7              following the Marketing Period. The Equity Auction shall be held at the
 8              building address of Debtor’s counsel. All participating bidders must
 9              comply with all health and safety rules including masking and social
10              distancing. Bidders or their agents must be personally present to bid.
11        3.    Debtor counsel shall provide written notice to the Court and to the
12              creditors of the results of the Equity Auction.
13        4.    In addition to the notice provided by dissemination of this Plan and by
14              Debtor’s financial consultants in their marketing, Debtor shall, on the
15              first Business Day after the Marketing Period file a notice of the Equity
16              Auction with the Bankruptcy Court with the case caption and indicating
17              the date and time of the Equity Auction. This Section shall be deemed
18              sufficient notice of the Equity Auction and no further or additional
19              notice shall be required.
20        All bidders must agree in writing and in advance of the bidding to comply
21 with all the terms and provisions of this Plan.
22        The Equity Auction shall be conducted by Debtor’s counsel in a manner
23 consistent with this Plan and reasonably calculated, in Debtor’s sole discretion, to
24 obtain the highest and best sales price. The opening bid at the Equity Auction shall
25 be the Ferreira bid of $20,000 which will be escrowed with Debtor’s counsel as a
26 condition of the Ferreiras being permitted to make the opening bid. The first
27 overbid must be for a sum not less than $5,000 which, to qualify and to be
28 considered in the Equity Auction, also must be wired (i.e., no checks) and escrowed

                                             17
 1 with Debtor’s counsel no later than five Business Days prior to the Equity Auction.
 2 All prospective bidders must wire and escrow this first overbid sum in the same
 3 manner to also qualify and be considered in the Equity Auction.
 4 E.     Proof of Ability to Bid and to Overbid
 5        To address overbidders who lack the ability to immediately pay the winning
 6 bid (if they are the high bidder), all overbidders must provide to Debtor’s counsel
 7 written proof of their ability to overbid, in the form of bank statements showing the
 8 previous 90 days’ bank balances, letters from bank officers attesting to bank
 9 balances or similar financial information. Debtor’s counsel shall keep this financial
10 information confidential. The requirement applies to the Ferreiras. The failure to
11 provide such information timely to Debtor’s counsel shall, in the sole discretion of
12 Debtor’s counsel, disqualify such overbidder from being qualified to bid.
13        Subsequent overbids shall be in increments of no less than $2,500.
14 F.     Timing Requirements For Winning Bidder and Back Up Bidder; Penalty for
15        Failure to Perform
16        The winning bidder must wire the full amount of the winning bid to Debtor’s
17 counsel within forty-eight business hours of submitting the winning bid. If the
18 winning bidder fails to timely pay the amount of the winning bid in this manner, the
19 winning bidder shall forfeit 50% of the first overbid amount it wired to Debtor’s
20 counsel. The next highest bidder will have forty eight business hours after notice to
21 pay the amount of its highest bid at the Equity Auction and to become the
22 successful bidder. Any bidder who becomes a winning bidder shall forfeit the
23 amount of its first bid in the event such winning bidder does not timely pay the
24 amount of its highest bid upon being provided with notice that it is the wining
25 bidder. Counsel for Debtor shall have reasonable discretion to extend these
26 deadlines if, in Counsel’s opinion, an extension is warranted.
27 G.     Obtaining Further Information About the Equity Auction
28        Any party interested in attending and/or bidding at the Equity Auction may

                                             18
 1 obtain additional details regarding the time, place and process of the Equity
 2 Auction by contacting Debtor’s counsel.
 3 H.     What is Being Purchased; Application of Winning Bid to Administrative
 4        Claims, Priority Claims and Then to the Plan Projections
 5        The Purchaser in the Equity Auction is purchasing the equity Interests in
 6 Reorganized Debtor, and obligating itself to also pay any fees, costs, and taxes
 7 associated with said purchase. The Purchaser is not purchasing or otherwise
 8 acquiring anything other than the equity Interests in the Reorganized Debtor (e.g.,
 9 the Purchaser is not purchasing or acquiring the Debtor’s assets).
10        The Reorganized Debtor shall pay all proceeds of the Equity Auction as
11 provided for herein above in Article III and then in accordance with the Projections.
12                                      ARTICLE XIII.
13                        EFFECT OF CONFIRMATION OF PLAN
14 A.     Discharge
15        On the Effective Date, the Debtor shall be discharged of liability for payment
16 of debts incurred before Plan confirmation, to the extent specified in 11 U.S.C.
17 §1141. However, the discharge will not discharge any liability the Plan imposes.
18 B.     Revesting of Property in the Debtor
19        Except as provided in the Disclosure Statement and Plan, confirmation of the
20 Plan revests all of the property of the estate in the Debtor.
21        Except as specifically or expressly provided in the Plan or any agreement,
22 instrument, or other document incorporated in the Plan, on the Effective Date, all
23 property of the Debtor's Estate, all of the Debtor's Causes of Action, and any
24 property acquired by the Debtor pursuant to the Plan shall vest in the Reorganized
25 Debtor, free and clear of all Liens, Claims, charges, or other encumbrances except
26 for that lien held by Heritage Bank of Commerce.
27        On and after the Effective Date, except as otherwise specifically provided in
28 the Plan, the Reorganized Debtor may operate its business and may use, acquire,

                                              19
 1 or dispose of property and compromise or settle any claim, interest, or cause of
 2 Action without supervision or approval by the Bankruptcy Court and free of any
 3 restrictions of the Bankruptcy Code or Bankruptcy Rules.
 4 C.     Modification of Plan
 5        The Proponent of the Plan may modify the Plan at any time before
 6 confirmation. However, the Court may require a new disclosure statement and/or
 7 revoting on the Plan.
 8        The Proponent of the Plan may also seek to modify the Plan at any time after
 9 confirmation only if (1) the Plan has not been substantially consummated and (2)
10 the Court authorizes the proposed modifications after notice and a hearing.
11 D.     Quarterly Fees
12        Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) to date of
13 confirmation shall be paid to the United States Trustee on or before the effective
14 date of the plan. Quarterly fees accruing under 28 U.S.C. §1930(a)(6) after
15 confirmation shall be paid to the United States Trustee in accordance with 28
16 U.S.C. § 1930(a)(6) until entry of a final decree, or entry of an order of dismissal or
17 conversion to chapter 7.
18 E.     Post-Confirmation Conversion/Dismissal
19        A creditor or party in interest may bring a motion to convert or dismiss the
20 case after confirmation if there is a default in performing the Plan. If the Court
21 orders, the case converted to Chapter 7 after confirmation, then all property that
22 had been property of the Chapter 11 estate, and that has not been disbursed
23 pursuant to the Plan, will revest in the Chapter 7, estate. The automatic stay will be
24 reimposed upon the revested property, but only to the extent that relief from stay
25 was not previously authorized by the Court during this case.
26        The order confirming the Plan may also be revoked under very limited
27 circumstances. The Court may revoke the order if the order of confirmation was
28 procured by fraud and if the party in interest brings an adversary proceeding to

                                             20
 1 revoke confirmation within 180 days after the entry of the order of confirmation.
 2 F.     Final Decree
 3        Once the estate has been fully administered as referred to in F.R.B.P. Rule
 4 3022, Debtor shall file a motion to obtain a final decree to close the case.
 5 G.     Valuation of Debtor’s Assets; Releases of Security Interests
 6        The Order confirming the Plan shall provide as follows:
 7        1.    Finding that the security interest asserted by Heritage Bank is secured
 8              to $120,000 and that the balance of Heritage Bank’s claim is
 9              unsecured. Upon payment of the $120,000 plus interest, Heritage
10              shall promptly release its security interest in the Debtor’s assets.
11        2.    Finding that no other entity or person, including Susquehanna Salt
12              Lake, LLC (owed approximately $23,543, financing statement
13              recorded December 17, 2018) and Channel Partners Capital, LLC
14              (owed approximately $83,000, financing statement recorded April 11,
15              2019) holds a claim secured by any asset of the Debtor including
16              personal property and monies.
17        3.    Finding that any entity or person that asserts an interest in the Debtor’s
18              personal property assets including monies is an unsecured creditor.
19        4.    Within 30 days of the date of entry of an order confirming the Debtor’s
20              Plan, and notwithstanding any appeal, Susquehanna Salt Lake, LLC,
21              Channel Partners Capital, LLC and any other entity or person that
22              asserts a security interest in the Debtor’s assets including monies shall
23              execute and record at their expense any and all documentation with
24              any governmental entity, including the California Secretary of State,
25              necessary and/or required to release any security interests that it may
26              assert in the Debtor’s assets.
27        3.    The findings in this sub-section and the requirement to release security
28              interests shall be binding on all entities and persons and any assignee

                                             21
 1              or agent notwithstanding any failure to include the finding and
 2              requirement in the order confirming the Debtor’s Plan.
 3 H.     Waiver
 4        The Confirmation Order shall contain a waiver of any stay of enforcement
 5 otherwise applicable, including pursuant to Bankruptcy Rules 3020(e), and 7062.
 6 I.     General Settlement of Claims and Interests
 7        Pursuant to §1123 and Bankruptcy Rule 9019, and in consideration for the
 8 classification, distributions, releases, and other benefits provided under the Plan, on
 9 the Effective Date, the provisions of the Plan shall constitute a good-faith
10 compromise and settlement of all Claims and Interests and Causes of Action
11 resolved pursuant to the Plan.
12 J.     Corporate Action
13        Each of the matters provided for by the Plan involving the corporate structure
14 of the Debtor or corporate or related actions to be taken by or required of the
15 Debtor or the Reorganized Debtor, whether taken prior to, as of, or after the
16 Effective Date, shall be deemed authorized, approved, and ratified without the
17 need for any further corporate action or without any further action by the Debtor or
18 the Reorganized Debtor, holders of Claims or Interests, directors, managers, or
19 officers of the Debtor or the Reorganized Debtor. Such actions include (1) the
20 adoption and filing of the Reorganized Debtor Organizational Documents, (2) the
21 appointment of a new Board and (3) the authorization, issuance and distribution of
22 the Securities to be authorized, issued and distributed pursuant to the Plan.
23 K.     Amendments to Claims On or after the Effective Date.
24        On or after the Effective Date, no Claim may be filed or amended without
25 prior authorization of the Bankruptcy Court or the Reorganized Debtor, and, to the
26 extent such authorization is not received, any such new or amended Claim filed
27 shall be deemed disallowed in full and expunged without any further notice to or
28 action, order, or approval of the Bankruptcy Court

                                             22
 1 L.   Discharge of Claims and Termination of Interests
 2      EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN AND
 3      EFFECTIVE AS OF THE EFFECTIVE DATE: (1) THE RIGHTS AFFORDED IN THE
 4      PLAN AND THE TREATMENT OF ALL CLAIMS AND INTERESTS SHALL BE IN
 5      EXCHANGE FOR AND IN COMPLETE SATISFACTION, DISCHARGE, AND
 6      RELEASE OF ALL CLAIMS AND INTERESTS OF ANY NATURE WHATSOEVER,
 7      INCLUDING ANY INTEREST ACCRUED ON SUCH CLAIMS FROM AND
 8      AFTER THE COMMENCEMENT DATE, AGAINST THE DEBTOR OR ANY OF
 9      ITS ASSETS, PROPERTY, OR ESTATE; (2) THE PLAN SHALL BIND ALL
10      HOLDERS OF CLAIMS AND INTERESTS, NOTWITHSTANDING WHETHER
11      ANY SUCH HOLDERS FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN,
12      VOTED TO ACCEPT THE PLAN OR VOTED TO REJECT THE PLAN; (3) ALL
13      CLAIMS AND INTERESTS SHALL BE SATISFIED, DISCHARGED, AND
14      RELEASED IN FULL, AND THE DEBTOR’S LIABILITY WITH RESPECT THERETO
15      SHALL BE EXTINGUISHED COMPLETELY, INCLUDING ANY LIABILITY OF
16      THE KIND SPECIFIED UNDER SECTION 502(g) OF THE BANKRUPTCY
17      CODE; AND (4) ALL ENTITIES SHALL BE PRECLUDED FROM ASSERTING
18      AGAINST THE DEBTOR, THE DEBTOR’S ESTATE, THE REORGANIZED
19      DEBTOR, EACH OF THEIR SUCCESSORS AND ASSIGNS, AND EACH OF
20      THEIR ASSETS AND PROPERTIES ANY OTHER CLAIMS OR INTERESTS BASED
21      UPON ANY DOCUMENTS, INSTRUMENTS, OR ANY ACT OR OMISSION,
22      TRANSACTION, OR OTHER ACTIVITY OF ANY KIND OR NATURE THAT
23      OCCURRED PRIOR TO THE EFFECTIVE DATE.
24
25
26
27
28

                                         23
 1

2    Date: August 28, 2020
 3              Douce France, Inc., Debtor-in-Possession
4               Name and Identi       Plan Proponent
5

6
                Maur<^^^ira, President
7               Signerfure^of Plan Proponent


9               /s/ Steven R. Fox
                Signature of Attorney for Plan Proponent
10              Steven R. Fox, attorney for Debtor-in-Possession
11

12

13

14

15

16

17




19

20

21

22

23

24

25

26

27

28


                                            24
 1                                     ATTACHMENT
 2                                     DEFINITIONS
 3       A.     Definitions
 4       For the purposes of the First Amended Plan (“Plan” herein), the following
 5 terms shall have the following indicated meanings unless the context clearly
 6 requires otherwise:
 7 A.           "Administrative Expense" means any expense incurred by Debtor in the
 8              ordinary course of business during the bankruptcy case, including an
 9              expense to a person employed pursuant to Sections 327, 328, and
10              1103 of the Bankruptcy Code or a person or entity seeking
11              reimbursement or compensation pursuant to Section 503(b) of the
12              Bankruptcy Code.
13 B.           "Allowed" means the amount of any claim or interest as determined
14              pursuant to 11 U.S.C. § 502.
15 C.           "Allowed Claim" or "Allowed Interest" means a claim against or
16              interest in the Debtor's estate respectively, to the extent that a proof of
17              claim or interest was (a) timely filed; (b) deemed filed pursuant to 11
18              U.S.C. § 1111(a); or (c) late filed with leave of the Bankruptcy Court
19              after notice and an opportunity for hearing given to Debtor and their
20              counsel, and (I) the claim or interest is not a Disputed Claim or
21              Disputed Interest or (ii) the claim or interest is Allowed by the entry of a
22              Final Order of the Bankruptcy Court.
23 D.           "Bankruptcy Code" means title 11 of the U.S. Code.
24 E.           "Bankruptcy Court" means the U.S. Bankruptcy Court serving as a unit
25              of the U.S. District Court for the Northern District of California, having
26              jurisdiction over this case. Bankruptcy Court shall also mean the U.S.
27              District Court for the Northern District of California if a proceeding is
28              withdrawn to that court.

                                              25
 1 F.   "Bar Date" means that date fixed by the Bankruptcy Court as the last
 2      date for Creditors to file proofs of claim or interest; provided, however,
 3      if the Court extends the time for filing any given proof of claim or
 4      interest, the date so set shall be the Bar Date with respect to such
 5      claim, but only with respect to such claim.
 6 G.   "Clerk" means the Clerk of the United States Bankruptcy Court for the
 7      Northern District of California.
 8 H.   “Confirmation Date" means the date on which the Bankruptcy Court
 9      conducts its first hearing on the confirmation of the Plan.
10 I.   “Confirmation Hearing" means that hearing held pursuant to Sections
11      1128 and 1129 of the Bankruptcy Code to consider confirmation of
12      the Plan.
13 J.   "Confirmation Order" means the Final Order entered by the
14      Bankruptcy Court confirming the Debtor’s Plan.
15 K.   "Creditor" means any person having any claim against the Debtor or
16      the Estate. Claim is defined at 11 U.S.C. §§101(4) and 102(2).
17 L.   "Debtor" shall mean the Debtor in this case.
18 M.   "Disbursing Agent" means that person designated to make
19      disbursements under the Plan.
20 N.   "Disclosure Statement" herein means Debtor's Disclosure Statement as
21      approved by the Bankruptcy Court as having provided adequate
22      information pursuant to Section 1125 of the Bankruptcy Code.
23 O.   "Disputed Claim or Disputed Interest" means an alleged claim against
24      or interest in the Estate which is or could be the subject of an objection
25      filed by a party in interest on or before the applicable date fixed by the
26      Plan.
27 P.   "Effective Date" means thirty days after entry of the Confirmation
28      Order, (1) unless the Debtor elects to advance the Effective Date or (2)

                                     26
 1      unless entry of the Confirmation Order is stayed pending appeal, in
 2      which case the Effective Date shall be the first business day during
 3      which implementation of the Plan is not stayed pending resolution,
 4      denial, or dismissal of such appeal so long as that first business day is
 5      more then thirty days after entry of the Confirmation Order.
 6 Q.   "Estate" means the entire estate created by the filing of Debtor's
 7      Chapter 11 petition, pursuant to 11 U.S.C. § 541(a).
 8 R.   "Final Order" means an order of the Bankruptcy Court as to which (a)
 9      the time for appeal has expired and no notice of appeal has been
10      timely filed, or (b) any appeal or petition for writ of certiorari that has
11      been filed has been finally resolved, denied or dismissed.
12 S.   "Petition Date" means the date the Debtor commenced its voluntary
13      bankruptcy case under Chapter 11 of the Bankruptcy Code.
14 T.   "Plan" means the Plan of Reorganization proposed by Debtor, as now
15      written or later modified, supplemented, corrected, or amended in
16      accordance with §1127.
17 U.   "Priority Claim" means any claim, other than an Administrative
18      Expense, which is entitled to priority under Section 507(a) of the
19      Bankruptcy Code.
20 V.   "Pro Rata" means proportionately so that the ratio of the amount of
21      consideration distributed on account of a particular Allowed Claim or
22      Allowed Interest to the total amount of consideration distributed on
23      account of all Allowed Claims or Allowed Interests of the class of which
24      such particular Allowed Claim or Allowed Interest is a member is equal
25      to the ratio of the amount of such particular Allowed Claim or Allowed
26      Interest to the total amount of all Allowed Claims or Allowed Interests
27      (other than Allowed Claims or Allowed Interests subject to an election
28      to receive less favorable treatment) within the class of which such

                                      27
 1              particular Allowed Claim or Allowed Interest is a member.
 2 W.           "Secured Creditor" means a person who holds a claim secured by real
 3              or personal property of Debtor to the extent of the value of the
 4              property securing the claim as provided in Section 506 of the
 5              Bankruptcy Code.
 6 X.           "Unsecured Creditor" means a person who holds an unsecured claim
 7              against Debtor or either of them that arose at the time of or before the
 8              Petition Date.
 9        B.    Other Terms
10        All terms used in the Plan and not defined herein will have the meaning
11 assigned to them by the Bankruptcy Code, the Federal Rules of Bankruptcy
12 Procedure or the Local Bankruptcy Rules of the Northern District of California.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            28
